Citation Nr: 1736777	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chronic myeloid leukemia (CML).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and M.V.


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1991 to October 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction is retained by the RO in Denver, Colorado.

The Veteran and M.V. testified before the undersigned Veterans Law Judge at a travel Board hearing in April 2017.  The transcript is of record.


FINDING OF FACT

The weight of the evidence supports finding that the Veteran's CML was caused by his in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for entitlement to service connection for CML have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A "radiation-exposed veteran" may be presumptively service connected for any of a number of enumerated diseases.  38 C.F.R. § 3.309(d).  A "radiation-exposed veteran" is one who participated in a "radiation-risk activity," which is defined to mean (1) the onsite participation at a test, or within six months of the test, involving the atmospheric detonation of a nuclear device; (2) occupation of Hiroshima or Nagasaki during World War II; or (3) the presence at other certain specified sites, which are not applicable in the present appeal.  38 C.F.R. § 3.309(d)(3).

If the requirements for presumptive service connection are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).  Chronic myeloid leukemia is a form of cancer listed under 38 C.F.R. § 3.311(b)(2)(i).  

When (1) the Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a "radiogenic" disease; and (3) the disease first manifests five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1).  The Under Secretary for Benefits shall consider the claim and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. § 3.311(c).  The medical advisor determines whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service exposure.  38 C.F.R. § 3.311(c)(1).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Radiation is expressed in a variety of units.  The rad and the gray (Gy) are the physical quantity absorbed dose of radiation and are more typically used for high dosages of radiation.  One gray is, by definition, 100 rad.  The rem and the sievert (Sv) are derived units of ionizing radiation and are measures of the health effects of low levels of ionizing radiation on the human body.  One sievert is, by definition, 100 rem.  For high energy photons (X-rays and gamma rays), one gray is equal to one sievert and one rad is equal to one rem.  For other forms of radiation this may not be the case.  See http://news.mit.edu/2011/explained-radioactivity-0328.

In a memorandum prepared in February 2011 for VA, the Department of the Air Force reviewed the Veteran's personnel files and made a formal finding that the Veteran's estimated maximum total effective dose equivalent (TEDE) was 10.1 rem during the course of his active service.  The Air Force also reported that the annual TEDE limit for occupationally exposed individuals was 5 rem per year according to 10 C.F.R. § 20.1201.  

In a memorandum prepared for VA in April 2011, the Director of Environmental Agents Service wrote that "[s]ince the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is our opinion that it is unlikely that his chronic myelogenous leukemia can be attributed to radiation exposure while in military service."  In coming to this conclusion, the Director mistakenly assumed that the Veteran's TEDE was 10.1 mrem, which is equivalent to 0.0101 rem.

Based on the April 2011 memorandum, in May 2011 the Director of Compensation Service at VA concluded that there was "no reasonable possibility that the Veteran's chronic myelogenous leukemia resulted from radiation exposure in service."

In September 2011, the Veteran wrote to disagree with the 10.1 mrem TEDE relied upon by VA.  He explained that an Occupational Exposure History to Ionizing Radiation report for an individual working on a Nuclear Weapon System similar to his own reported an annual TEDE of 1.250 rem.  The report was based on data from April to June and October to December of 2010.

In June 2012, VA returned the claims folder to the Director of Compensation Services noting that the Veteran's estimated TEDE was 10.1 rem and not 10.1 mrem as previously reported.  The Director of Compensation Services forwarded the file to the Under Secretary for Health in July 2012.

The Under Secretary for Health responded in July 2012 that he used the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer.  In doing so, he assumed a single acute dose at the date of earliest exposure as he assumed that would be most favorable to the Veteran.  The probability of causation calculated to a 99th percentile value was 35.66 percent.  The Under Secretary for Health reported that the program he used to calculate the probability of causation was available publicly at https://www.niosh-irep.com/irep_niosh.

The Director of Compensation Service opined that as a result of the Under Secretary's opinion, there was no reasonable possibility that the Veteran's chronic myelogenous leukemia resulted from radiation exposure in service.

In March 2017 the Veteran's doctor, Dr. K.W. wrote stating that there "have been many studies showing a link between radiation and the risk of leukemia."  The doctor specifically stated that in one study they found that for CML there was a 10.45 excess relative risk (ERR) per gray of exposure.

The Veteran testified in April 2017 that he believed the estimated TEDE was too low.  The Veteran also mentioned "case studies out of Pantex and different places down in Albuquerque that show if you have exposure of to just one rem, you have six to nine percent chance more of developing CML leukemia."  The Veteran later stated that this study was the JSI Center for Environmental Health Study.

Dr. K.Y. supplemented his earlier letter in May 2017 stating that he understood that the Veteran had been exposed to 10.1 rad.  The doctor cited the same literature as in his earlier letter and concluded that based upon "the above literature, ionizing radiation from prior exposure more than likely (>50%) contributed to the development of [the Veteran's] leukemia."

The Veteran has been diagnosed with chronic myeloid leukemia.  This satisfies Shedden element (1).

The Veteran's DD 214 listed his military occupational specialty as a "Nuclear Weapons Craftsman."  In addition, the Air Force stated that he was exposed to a TEDE of 10.1 rem during service.  This exposure to ionizing radiation during service satisfies Shedden element (2).

The calculation performed by the Under Secretary for Health would weigh against the third Shedden requirement, the nexus requirement.  The calculation, however, was based on an inaccurate factual premise and is not entitled to any weight.  Specifically, the Under Secretary assumed that the Veteran's exposure consisted of an acute 10.1 rem dose in 1991.  Although the Under Secretary justified this assumption by claiming it was Veteran friendly, it was actually unfriendly to the Veteran.  The probability model used actually assumed that, had the Veteran been dosed with 10.1 rem in 1991, he would have developed CML before 2009.  In other words, the length of time between exposure and diagnosis worked against the Veteran.

Because the Under Secretary provided the tool to calculate probability of causation and its settings in the claims folder, it is possible to view the probability with different dosage times and durations.  Two alternatives were tried: (1) an even distribution of radiation over the course of the 1991 to 2006, which is to say a chronic 0.631 rem per year for a total 10.1 rem, and (2) an acute dosage of 10.1 rem in the year 2006.  The first modification is supported by the Veteran's DD 214, which identified him as a nuclear weapons technician for the entirety of service, as well as the Veteran's testimony that he was exposed to low levels of chronic radiation throughout service.  The second model serves as a more Veteran-friendly alternative and acknowledges that the Veteran's exposure was not likely absolutely uniform.

The probability of causation under the first model was 76% at the 99th percentile and about 50% at the 50th percentile.  Under the second model it was 88% at the 99th percentile and about 70% at the 50th percentile.  The tool's calculations weigh in favor of nexus.

The Veteran's private medical opinion also weighs in favor of nexus.  The doctor opined that, based on a number of scientific articles, the Veteran's exposure of 10.1 rem at least as likely as not caused his leukemia.  The doctor's opinion, however, acknowledges that determining the etiology of cancer is difficult.  

Contrary to his opinion, the doctor's article cited for the 10.45 ERR does not weigh in favor of nexus.  Although a 10.45 ERR is significant, the article explained that it was "per Gy of cumulative red bone marrow dose."  Cumulative red bone marrow dose is not the same as TEDE and is not directly comparable.  However, according to estimates by the International Commission on Radiological Protection, a 1.2 rem dose of cumulative red bone marrow is roughly equivalent to a TEDE of 10.1 rem.  Even so, a 1.2 rem dose is only 0.012 Gy for high energy photons.  This is 1/100th of the dosage the article was contemplating.  The Veteran's case is not contemplated by the article and it does not directly apply.

The JSI Center for Environmental Health Study referenced by the Veteran during the Board hearing, on the other hand, does weigh in favor of nexus.  The study was a meta-analysis of other studies.  In the meta-analysis it referred to an Oak Ridge study that concluded that for each rem of exposure to external radiation, there was a 6-9% increase in the risk of leukemia.  Leukemia here was not limited to chronic myeloid leukemia, but included other leukemia as well.  Nevertheless, the study provided some evidence that even radiation on the order of a few rem can significantly increase the risk of leukemia.

As there is significant evidence in favor of nexus and as the only evidence against nexus is not entitled to any weight, the weight of the evidence is in favor of nexus.  Shedden element (3) has been satisfied.

As the Shedden elements have been satisfied, the Veteran is entitled to service connection for his CML.

ORDER

Entitlement to service connection for chronic myeloid leukemia is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


